NOS. 12-19-00175-CR
                                       12-19-00176-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

 BRENTON LEE COE,                                  §       APPEALS FROM THE 4TH
 APPELLANT

 V.                                                §       JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                          §       RUSK COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
       Brenton Lee Coe, acting pro se, appeals from his convictions in trial court cause numbers
CR14-262 and CR14-263. Under the rules of appellate procedure, the notice of appeal must be
filed within thirty days after the sentence is imposed or suspended in open court, or after the day
the trial court enters an appealable order; or within ninety days if the defendant timely files a
motion for new trial. See TEX. R. APP. P. 26.2(a). Rule 26.3 provides that a motion to extend the
time for filing a notice of appeal must be filed within fifteen days after the deadline for filing the
notice of appeal. TEX. R. APP. P. 26.3. Here, sentence was imposed on September 16, 2014 in
both cases. Appellant filed his notice of appeal on May 10, 2019, long after the time for filing a
notice of appeal under Rule 26.2(a) or for seeking a motion to extend under Rule 26.3.
       On May 13, this Court notified Appellant that the information received failed to show the
jurisdiction of the Court, i.e., there was no notice of appeal filed within the time allowed by the
rules of appellate procedure and no timely motion for an extension of time to file the notice of
appeal. See TEX. R. APP. P. 26.2, 26.3. We informed Appellant that the appeal would be dismissed
unless the information was amended on or before May 23 to show this Court’s jurisdiction. This
deadline passed without a response from Appellant.
         “[I]n Texas, appeals by either the State or the defendant in a criminal case are permitted
only when they are specifically authorized by statute.” State ex rel. Lykos v. Fine, 330 S.W.3d
904, 915 (Tex. Crim. App. 2011). This Court is not authorized to extend the time for perfecting
an appeal except as provided by the Texas Rules of Appellate Procedure. 1 See TEX. R. APP. P.
26.2, 26.3; see also Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State,
918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Accordingly, we dismiss Appellant’s appeals for
want of jurisdiction. See TEX. R. APP. P. 43.2(f).
Opinion delivered May 31, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                              (DO NOT PUBLISH)




         1
           Only the court of criminal appeals has jurisdiction to grant an out-of-time appeal. See Ater v. Eighth Court
of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991); see also Kossie v. State, No. 01-16-00738-CR, 2017 WL
631842, at *1-2 (Tex. App.—Houston [1st Dist.] Feb. 16, 2017, no pet. h.) (mem. op., not designated for publication)
(dismissing for lack of jurisdiction because appellant could not pursue out of time appeal without permission from
court of criminal appeals); see TEX. CODE CRIM. PROC. ANN. art 11.07 § 3(a) (West 2005).




                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             MAY 31, 2019


                                         NO. 12-19-00175-CR


                                       BRENTON LEE COE,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                  Appeal from the 4th District Court
                           of Rusk County, Texas (Tr.Ct.No. CR14-262)

                    THIS CAUSE came on to be heard on the appellate record, and the same being
considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and that the
appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision be
certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             MAY 31, 2019


                                         NO. 12-19-00176-CR


                                       BRENTON LEE COE,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                  Appeal from the 4th District Court
                           of Rusk County, Texas (Tr.Ct.No. CR14-263)

                    THIS CAUSE came on to be heard on the appellate record, and the same being
considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and that the
appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision be
certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.